 Many different words have been spoken from this rostrum. However, those which have prevailed are those which have not been devalued through frequent repetition over a long period of time. Their everlasting value is due to the concepts they embody. "Peace", "security", "freedom of peoples", "prosperity" and "a bright future for humanity" - these are the words that fall into this category. They acquire special significance when backed up with specific proposals and practical deeds aimed at translating these ideals into the flesh and blood of today's international relations and at converting them into a foundation on which the generations to come will build their lives.
At present mankind is going through a particularly crucial stage in its history. Now is the time to decide whether it will continue as a history of reason and peaceful creativity or become a history of global catastrophe. Throughout the preceding millennia humanity, even in times of ordeals and wars, kept looking forward with hope to the morrow, expecting it to be brighter, to bring about more joy and a better life. At present mankind is viewing its future with alarm. This profound feeling of alarm is caused by social injustice, destruction and pollution of the environment, diseases, hunger affecting whole nations and, above all, the threat of total nuclear annihilation. Mankind will be confident of its future only when it eliminates that threat through joint efforts.
The removal of the nuclear and space threat and reversal of the arms race would enable humanity to keep its civilization humane in the best sense of the word and to release resources for economic and social progress. There can be no normal life on a nuclear powder-keg.
The urgency of the situation and the sheer magnitude of the challenge require fundamentally new political thinking. The stereotyped dogmas of the past, such as "might is right", "in politics weakness is an admission of guilt", "containment through deterrence" and the like, are hopelessly out of date. Far from promoting the security of the peoples of the world, they place it in direct jeopardy. The Secretary-General in his report on the work of the Organization presented at this session also stressed the need for
"a fresh beginning in efforts to overcome stalemates on major issues". (A/41/1, p. 2).
It is imperative to shed the dogma according to which the security of one State is built on impairing the security of another. In this nuclear and space age the only real security is security for all.
The new political thinking must be translated into practical deeds. Guided by the need to ensure progress in nuclear disarmament as well as in other fields, the General Secretary of the Central Committee of the Communist Party of the Soviet Union, Mikhail Gorbachev, has suggested an urgent meeting between the highest leaders of the Soviet Union and the United states of America. That proposal has been accepted by President Reagan. As the Assembly knows, the meeting will take place in Iceland on 11 and 12 October. It must give an overwhelmingly powerful impulse to negotiations and open up the shortest and most direct approach to the path leading to results. We regard impr • went in Soviet-United States relations not only in the context of the interests of the Soviet and American peoples but rather in terms of stronger security for all.
It was through the desire to build a reliable road leading to exactly this kind of universal security that the States of the socialist community introduced their joint initiative on "Establishment of a comprehensive system of international security" for consideration at this session of the Assembly.
The Byelorussian SSR, as a co-sponsor of the proposal, is convinced that relations between States must be built on the principles of peaceful coexistence and respect for mutual interests - security interests in the first place - which
would be ensured through material, political and legal, as well as moral and psychological, guarantees. They must be based on co-operation both in preserving life on Earth and in solving the entire gamut of global problems on which the quality of life depends.
Experience teaches us that no State can reliably protect itself by military and technically means alone, even if it succeeds in gaining military superiority over the other side, something which is in fact unattainable. In view of the nature of modern weapons, security can be ensured only through political means. The old order of things must give way to a comprehensive system of international security embracing all spheres of inter-State relations - military, political, economic and humanitarian. Such a system not only would be in utmost harmony with the principles and purposes of the united Nations Charter but would also enhance their efficacy and the effectiveness of the Organization. It would be the only adequate response to the precarious situation in which humanity finds itself today. The United Nations, being universal both in its membership and in the range of issues it deals with, represents a unique international forum organically suitable for achieving that goal. The Byelorussian SSR, as a founding Member of the United Nations, is convinced that the Organization, which last year celebrated its fortieth anniversary, is mature enough and rich enough in experience for that purpose.
We are realists and understand that a comprehensive system of international security will not be brought into existence overnight just by the wave of a magic wand. Persistent efforts will be required of all States. Which is needed is the political will and foresight, dialog and the ability and willingness to overcome myopic, short-lived and selfish calculations in order to agree on mutually acceptable compromises for the sake of the common good.
To end the arms race on Earth and prevent it in outer space and to eliminate all weapons of mass destruction - that must be one of the principal basic elements of a comprehensive security system. The well-known German philosopher and humanist of the eighteenth century Johann Gottfried von Herder wrote at a time when arms were yet primitive, if judged by today's terms: "The battle axe can create nothing, but it can cause a great deal of destruction." The truth of those words has a thousand times greater thrust nowadays. The pernicious policy of the arms race has brought us to a point beyond which destruction may be total. Time itself is now running against humanity, because new means of annihilation are being devised which might not be subject to control at all. In these circumstances pronouncements to the effect that anything but an arms buildup can be the cause of mistrust between States are inappropriate. Without going into scholasticism, let us ask those who espouse this postulate: Do arms engender trust?
Resolute practical moves are required to break out of the vicious spirals of the internal spring of the arms race. Real opportunities for that are opened up by the line of action pursued by the Soviet Union and all the States of the socialist community which reject the cliches of confrontation, defy the stereotypes in political thinking and artificial barriers. The USSR, through its practical actions, proves its readiness to seek compromise solutions to all problems that give rise to controversy or suspicion. The Soviet proposals of 15 January 1986 outlining a program for complete and general nuclear disarmament by the year 2000 are in line with the new requirements of today's world. Since those proposals are radical in their purpose - to rid the Earth completely not only of nuclear but also of chemical and other types of weapons of mass destruction - they provide for the necessity of appropriate verification measures and strict compliance at each stage of implementation with the principle of undiminished security for all States. They are based on the premise that the USSR and the United states of America should set an example for other nuclear-weapon Powers by talking real disarmament measures.
A large-scale program of "star peace" providing for the development of diversified peaceful co-operation in outer space in the interests of all States and for the establishment of a world space organization has been submitted to the United Nations. This objective is in sharp contrast to the dangerous "star wars" plans, and it is clear to any sensible person which of the existing alternatives best serves the interests of the inhabitants of the planet.
Indeed, if the objective of the total elimination of nuclear weapons is pursued in earnest and not for the sake of mere rhetoric, why choose to that end the much too dangerous and much too costly path for our planet of extending the arms race to outer space? Why abandon compliance with the treaties curbing the nuclear-arms race and undermine agreements strengthening stability? I am referring here to the strategic arms limitation treaties and the anti-ballistic missile treaty concluded between the USSR and the United States of America. Something must be wrong here, either with logic or true intentions, for there exists a simple and straightforward way - that of a mutual stage-by-stage elimination of nuclear weapons even before the end of this century. In the absence of nuclear weapons there will be no need for defense against such weapons.

It should be emphasized that the Soviet union does not confine itself only to submitting proposals. Its constructive spirit and sincerity go far enough to introduce a new major element in international practice. The USSR has unilaterally taken large-scale measures of restraint and arms limitation: they include the obligation not to be the first to use nuclear weapons; the halting of measures undertaken in response to the deployment of United States nuclear missiles in Europe; the subsequent removal from alert status of a large number of medium-range missiles in Europe; the obligation not to place anti-satellite systems in outer space; and, above all, the unilateral moratorium valid since 6 August 1985 on all nuclear explosions.
The moratorium has been extended on four consecutive occasions, although it was obviously a difficult and security-threatening decision for the USSR to take, in view of the unabated and provocative continuation of testing of nuclear weapons in the United States. By virtue of the latest extension of the moratorium, the Soviet Union will observe the International Year of Peace with no nuclear testing. This is a practical example of a truly responsible approach to the problems of today's world - an example which gives mankind greater hope to relieve itself of the nuclear threat.
A mutual halt to and prohibition of nuclear testing by the USSR and the United States of America are important in themselves and, moreover, will constitute a real step towards nuclear disarmament. What is needed are not half-measure resubstitute but a radical solution to the problem. The Byelorussian SSR expresses the hope that the United States will heed world public opinion and come to realize the need for halting nuclear-weapon tests.
The objective of the gradual elimination of nuclear weapons includes also a geographical component and issues related to the levels of conventional
armaments. Therefore, and in order to help to free Europe cf nuclear weapons, it has been proposed that nuclear medium-range missiles be eliminated from that continent and nuclear-weapon-free zones established there. Besides, the Warsaw Treaty member states have also proposed to the States members of the North Atlantic Treaty Organization and all European countries a program for reducing in the near future by one fourth the armed forces and conventional armaments in Europe from the Atlantic to the Orals.
New proposals have also been introduced allowing for final iz a tiers without any further delay of a convention on the prohibition of chemical weapons, the elimination of their stockpiles, and the industrial base for their production.
That is but a brief, overall list of the major proposals put forward by socialist countries. They are prepared to consider in earnest other countries' initiatives as well. This is our policy and it is based on the decisions of the Twenty-seventh Congress of the Communist Party of the Soviet Onion and has its roots in today's realities. It has been dictated by our responsibility vis-k-vis the future and takes into account the legitimate concerns of all parties.
If no progress has been made so far in eliminating the nuclear space threat and reversing the arms race, that is only because progress can be achieved solely through contained efforts and shared awareness of our common responsibility. It is to be hoped that those to whom the States of the socialist community and the non-aligned countries have addressed their proposals will display genuine preparedness to engage in a two-way Movement along the highway of disarmament.
There are those that claim that their arms build-up is for the sake of negotiations. From there, it is but a small step to conducting negotiations solely for the sake of the arras build-up. Indeed, toe military potential intended to serve as a bargaining chip is steadily being increased. Unfortunately, it is not being accompanied by progress at the negotiating table. Why is that? The United States does not want to accept the fact that acting from a position of force is no way to read) honest agreements. The logical aim of such a policy is to force one's bargaining partner to his knees and impose inequitable solutions. That is impossible in today's world. The aid result is increased nuclear tension. Does that best serve the vital interests of all nations, including the United States? Does it impart greater security to the world? The answer is self-evident; it is in the negative.
It is to be hoped that the pragmatism and sense of reality that are inherent traits of the Americans will not fall victim to the syndrome of thinking in military terms, and that realism and awareness of the need for a joint search for ways to normalize the international situation, put an end to the senseless arms race and eliminate nuclear weapons will prevail in United States assessments and actions. The agreement between the USSR and the United States on the summit meeting soon to be held in Reykjavik inspires optimism. It is important that that meeting pave the way to the achievement of meaningful agreements at future talks and meetings.
History has shown that militarist policies and the desire to attain world domination are increasingly isolated, both morally and politically, in the international arena. Vigorous attempts to implant militaristic stereotypes in people's minds have not had the expected result. The debate in the General Assembly leaves no doubt in this regard. At the same time, it can be said with utter certainty that no one is trying to drive the United states into a corner. Or the contrary, there is a common desire to involve the United States of America in sincere efforts to achieve a breakthrough in international relations, to awaken the Chi ted States to the need to fulfill its responsibility for the fate of peace on earth. Everyone is aware of the fact that without the constructive participation of the united States of America and other countries there can be no lasting solution to the problem of eliminating the threat of war and the per sis tent regional conflicts and to other global problems. Such an approach is manifest in the initiatives of socialist countries which envisage collective efforts, and in the Harare documents of the Non-Aligned Movement.
What, then, stands in the way? To a great extent, the impediment is anti-Soviet feeling and false perceptions of Marxist-Leninist ideology.
Some people in the Nest have yet to realize that all peoples, communists including, have no less a right to life, their beliefs and their way of life than have anti-communists. Are these in Western ruling circles prepared to recognize those rights to socialism and to work together with it for peace? Can they overcome the inertia of the anti-communist mentality and adopt the position of the peaceful coexistence of States with different social systems?
We have heard from this rostrum, allegations that Marxism-Leninism and war are inseparable. Let us recall a few of the facts, which are obviously well known to everyone, including those that make such statements. The first decree of the Soviet State was the Decree of Peace. That appeal, by the way, was rejected by capitalist States. Peace is the basis and the immutable precept of Soviet foreign policy. It is stated in the present program of the Communist Party of the Soviet Union states that "A world without wars and without arms is the ideal of socialism." It is also well known that the USSR has never encroached upon the political institutions of other countries, whereas the Soviet State itself has on more than one occasion been the object of armed intervention and aggression. Anti-sovietism is still felt today in political circles in some Western States. It is manifest in the unwillingness to respond in kind to the Soviet pledge not to make the first nuclear strike. Those unwilling to reciprocate understand that were they to do so the myth of communist aggressiveness would collapse and the ideological impetus that turns the dynamo of the arms race, which yields enormous profits to the military-industrial complex would be weakened.
It is no less important to look for new approaches to the just settlement of regional conflicts. The cliche of East-West confrontation is inapplicable here. It is not only worn out but completely distorts the reality to which it is being applied. If there is a genuine desire to extinguish hotbeds of tension, we must tackle their socio-economic and political roots. It is there that the true source of conflicts is to be found, as well as in the denial of the right of peoples to self-determination and independence, to be free to choose their own path. Only through the solution of those root problems will it be possible to achieve genuine, just and comprehensive solutions.
In the Middle East such a settlement is possible through the collective efforts of all the par ties concerned, on the basis of the withdrawal of Israeli troops from all Arab territories occupied since 1967 and the exercise of the inalienable national rights of the Arab people of Palestine, including the right to self-determination and to create their own independent State. The convening, without delay, of the International Peace Conference on the Middle East, with the participation of all interested parties, including the Palestine Liberation Organization (PDO), would be a constructive step along the road towards such a settlement. That is the aim of the recent Soviet proposal calling for the creation of a preparatory committee for that Conference, with the participation of the five permanent members of the Security Council.
The peoples of Nicaragua, Afghanistan and Kampuchea have already made their choices by overthrowing anti-people regimes. All attempts to prevent them from pursuing their chosen path of building a new society should cease forthwith.
The explosive situation in southern Africa also calls for an urgent political settlement. It is necessary to step up the collective search for ways of guaranteeing the security of the independent African States of the region and achieving a just settlement in Namibia without delay, in accordance with United Nations decisions. The imposition of comprehensive mandatory sanctions against the racist South African regime would be an effective step towards independence for Namibia and the elimination of the inhumane system of apartheid. It would also help in the achievement of peace and stability, in the interest of all the peoples of the region, including the white population of South Africa.
The interests and aspirations of all the nations of the Mediterranean region, including Cypruss Libya and Lebanon, would be well served by the creation of a zone of stable peace and co-operation in the region.
We continue our consistent support for the efforts of the Democratic People's Republic of Korea to strengthen peace, bring about a relaxation of tensions in the Korean peninsula and achieve the peaceful reunification of Korea. The proposal of the Democratic People's Republic of Korea to transform that region into a nuclear-free zone could become an important element in efforts to eliminate the threat of nuclear war.
The whole region of Asia and the Pacific is becoming a factor of ever-in creasing importance in world affairs. A broad proposal for ensuring security and co-operation in that region through the collective efforts of States, as put forward by the Soviet Union, is in keeping with the idea of a comprehensive system of international security.
The problem of human rights must also be addressed seriously and consistently. What is necessary, is not just to mention the Universal Declaration of Human Rights, but also to work for the accession of States to such fundamental instruments in this field as the International Covenants on Human Rights, the Convention on the Prevention and Punishment of the Crime of Genocide, the International Convention on the Elimination of All Forms of Racial Discrimination, and the International Convention on the Suppression and Punishment of the Crime of Apartheid.
Regrettably, few of those posing as the principal advocates of human rights, are to be found on the lists of States parties to those instruments. The Soviet Union has proposed that all Governments adjust their internal legislation to comply with international norms in this field. Such an action would be natural, it would seem, as natural as ABC, but the same advocates of human rights are not in a hurry to react positively.
Respect for the socio-economic rights of peoples and for equal economic security for all States is also the key instrument to solve economic problems of the world. To ignore the demands for the restructuring of international economic relations on a just and democratic basis without discrimination, illegal blockades and sanctions, and to praise the anarchy of the market-place, is to be out of touch with reality. One might argue that this market anarchy creates wealth. Indeed it does, but only for the few. For the rest, market anarchy reveals its other face: unemployment, illiteracy, lack of medical assistance, lack of housing, injustice in international trade, the silken strangling cord of external indebtedness, and hunger that affects entire nations. Such an order is in no way acceptable for the majority of the inhabitants of our world. The range of issues facing the united Nations is wide indeed. If they are to be resolved successfully, it is necessary to make collective efforts to increase the efficiency of the United Nations and to enhance its prestige.
However, a trend to the opposite on the part of certain Western States has emerged recently, that is, to undermine the Organization, to impede its activities, to bring tough pressure to bear on some Member States and to apply arbitrary discriminatory measures against others. We are witnessing a situation whereby the United Nations is being subjected to political-financial blackmail. In any society blackmail is considered to be an abominable phenomenon, it is doubly abominable when used against this universal Organization which is the symbol of mankind's hope for a better world.
What should be the position of States, if they are really seeking to promote mutual understanding and security? The present situation demands new approaches. The General Secretary of the Central Committee of the Communist Party of the Soviet Union, Mikhail Gorbachev, stressed recently:
"Civilization is going through a crucial moment in its development. It is high time for all those capable of reasonable and sane thinking to adopt a clear-cut and well-defined position regardless of ideological and political differences. The machinery of mankind's self-preservation should be put into operation. There is no time to waste."
Human genius has created tremendous opportunities, and at the same time it has brought about a great threat to humanity. This dual character of today's potential emerged quite clearly against the backdrop of the accident at the Chernobyl atomic power plant, which has also affected Byelorussia; it is aggravated by the impossibility of relying entirely on technology, no matter how sophisticated it may be, which the tragic death of American astronauts and systematic failures of computers have made so painfully obvious. Matter can release tremendous amounts of energy, which, if it gets out of control, is capable of wiping out life from the face of the Earth. A nuclear war, should it break out, would lead precisely to this outcome. There is, however, the highest form of matter, which is intellect. It can prevent the irreparable. Persistent and sincere efforts by all States, and all peoples, not lip-service, are needed now to prevent the triumph of blind and merciless forces over the collective intellect of humanity. The goal of the united Nations and of the current session of the General Assembly is to mobilize such efforts.
The forthcoming meeting of the General Secretary of the Central Committee of the Community Party of the Soviet Union, Mikhail Gorbachev, and the United States President, Ronald Reagan, which is welcomed with hope throughout the world, the success of the Stockholm Conference, the adoption by the International Atomic Energy Agency of important conventions which improve the security of the peaceful uses of nuclear energy, as well as other encouraging developments in international affairs, make us increasingly confident that it is possible to arrive at agreements in the interests of peace, security, freedom, justice and co-operation.